Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETAILED ACTION
1.	This initial office action is based on the applications’ amendment filed on October 15th, 2021, which claims 1-20 have been presented for examination.

Status of Claim
2.	Claims 1-20 are pending in the application and have been examined below, of which, claims 1, 8 and 15 are presented in independent form.
Claims 5 and 12 are objected to.

Priority
3.	This application is a CON of U.S. Patent Application No. 16/697,561, filed on 11/27/2019.

Examiner Notes
4.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider 

 Claim Objections
5.	Claims 2, 4, 9, 11, 16 and 18 are objected to because of the following informalities:
Claims 2, 4, 9, 11, 16 and 18 recite the limitation “a/the second URL”.  Examiner respectfully recommends that either adding “a first URL” in claims 1, 8 and 15 or redefine “a/the second URL”.
Claims 1, 8 and 15 recite the limitation “a plurality of paths”.  Since dependent claims 2, 9 and 16 recite the limitation “a second plurality of paths”, the limitation “a plurality of paths” should be changed to --a first plurality of paths --.
Claims 2-4, 7, 9-11, 14, 16-18 and 20 recite the limitation/element “code”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 15 recite the limitation/element “the genetic algorithms”, in lines 10 and 9 respectively.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

			Allowable Subject Matter
6.	Claims 5 and 12 are objected to as being dependent upon independent claims 1 and 8, but would be allowable if rewritten in independent form (independent claims 1, 8 and 15).

                          Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shane (US Pub. No. 2005/0086643 A1 – IDS fled on 9/21/2020 --herein after Shane) in view of Williams, JR. et al. (US Pub. No. 2015/0254555 A1 – herein after Williams).
                                                                                 Regarding claim 1.
Shan discloses 
A method of testing a target website (a method for automatically testing a website – See Abstract), comprising: 
identifying, by a computing system, the target web site hosted by a third party server (provide URL of website or application to be test– See Fig. 1, step S 102); 
inputting, by the computing system, code associated with the target web site [into a recurrent neural network] (the tester must key a great many permutations of the inputted data to attempt to fully test the site or application – See paragraph [0005]);
identifying, by the computing system, a subset of broken paths that result in an error (QA tools could miss latent errors in the website or web application that 
Shane discloses the tester must key a great many permutations of the inputted data to attempt to fully test the site or application – See paragraph [0005].  Shane does not disclose
inputting, by the computing system, code associated with the target web site [into a recurrent neural network;
learning, by the computing system, a plurality of paths through the target website in accordance with the genetic algorithm; and based on the learning;
William discloses
inputting, by the computing system, code associated with the target web site into a recurrent neural network (FIG. 5 illustrates a logical diagram of process 500 that may be arranged to classify data using machine learning that may be incrementally refined based on expert input in accordance with at least one of the various embodiments – See paragraphs [0084-0086], wherein hyperparameters of the recurrent neural network are tuned by a genetic algorithm (transfer functions of the active machine learning model or models 518 with a selected one or more training algorithms specified and configured based on Hyper-Parameters 514 and Model Structure 516 – See paragraph [0092].  Hyper-Parameters may be subject to genetic algorithm to search the space of Hyper-Parameters – See paragraph [0096]); 
learning, by the computing system, a plurality of paths through the target website in accordance with the genetic algorithm; and based on the learning (Consider for instance a second example--the detection of malicious webpage code designed to harm computer systems that is uploaded to a website hosting server.  The system may be arranged to detect malicious code by analyzing a particular document, and/or by evaluating data from other sources, such as server log files containing HTTP requests and responses – See paragraph [0086] and Fig. 12),
Williams also discloses
identifying, by the computing system, a subset of broken paths that result in an error (one or more of the classifiers may be tuned and/or modified based on data corresponding to one or more observed classification errors.  In at least one of the various embodiments, a fast learning model may be trained based on the one or more modified classifiers, the data, and the data corresponding to the one or more observed classification errors – See paragraph [0028] and Fig. 12.  Arranged to detect financial fraud or financial accounting errors using a combination of corporate financial transaction audit records and contextual data about the transaction – See paragraph [0185]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Williams’ teaching into Shane’s invention because incorporating Willams’ teaching would enhance Shane to enable to apply deep learning model with training/genetic algorithms specified an configured based on hyper-

Regarding claim 8. 
Shane and Williams disclose
A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors, causes a computing system to perform operations, comprising: 
receiving, by the computing system from a client device, the target web site hosted by a third party server (provide URL of website or application to be test– See Fig. 1.  Upon being supplied with a URL, username and password, the application may generate HTTP requests at 214 to the server 204 and receive and URLs in response to the requests, as shown at 216 – See paragraph [0054] -- Shane).
Regarding claim 8, recites the same limitations as rejected claim 1 above.

Regarding claim 15. 
Shane and Williams disclose
A system (Fig. 4 – Shane), comprising: 
a processor (Fig. 4 – processor 402 – Shane); and 
a memory having programming instructions stored thereon, which, when executed by the processor (Fig. 4 – memory 404 – Shane), causes the system to perform one or more operations, comprising: 
Regarding claim 15, recites the same limitations as rejected claim 1 above.

s 2-3, 7, 9-10, 14,16-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shane and Williams as applied to claims 1, 8 and 15 respectively above, and further in view of Om Prakash Patel (Advanced Quantum Based Neural Network Classifier and Its Application for Objectionable Web Content Filtering, 8/2019 – herein after Patel).

Regarding claim 2, the method of claim 1, further comprising: 
Shane discloses
identifying, by the computing system, a second URL corresponding to the target website (receive/identify URLs (first and second URL) in response to the request – See Fig. 2).
inputting, by the computing system, code associated with the second URL [into a recurrent neural network] (the tester must key a great many permutations of the inputted data to attempt to fully test the site or application – See paragraph [0005]);
Shane does not disclose
inputting, by the computing system, code associated with the second URL into the recurrent neural network;
identifying, by the recurrent neural network, a second plurality of paths through the target website, based on the learned plurality of paths.
Patel discloses
inputting, by the computing system, code associated with the second URL into the recurrent neural network (neural network find out whether the input is objectionable or not – See page 98072, A. Neural Network); and 
identifying, by the recurrent neural network, a second plurality of paths through the target website, based on the learned plurality of paths (the classification of these features is also an important task. To classify accurately between objectionable contents and non-objectionable contents, there must be a proper selection mechanism for selecting the appropriate classifiers – See page 98071, right column).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Patel’s teaching into Shane’s and Williams’ inventions because incorporating Patel’s teaching would enhance Shane and Will1ams to enable to test multiple websites and apply training test as classification technique of neural network using an improved genetic algorithm suggested by Patel (pages 98069, 89070, 98075-98076).

Regarding claim 3, the method of claim 1, further comprising: 
Patel discloses 
determining, by the computing system, that the target website underwent an update (if the website is found objectionable, then the objectionable website/URL’s database is updated – See page 98075-98076); 
inputting, by the computing system, code associated with the updated target website into the recurrent neural network (The feature extraction module finds features from content extracted by requested Web page analyzer and gives input to AQNN. If it is found objectionable, then the database of objectionable websites is updated by the requested website – See page 98077); and 
identifying, by the recurrent neural network, a plurality of additional paths through the target website (the feature are given as input into proposed AQNN to decide whether websites are objectionable or not – See page 98071), the plurality of additional paths distinct from the plurality of paths prior to the update (the requested Web page analyzer separates all hyperlink from content and forwarded to hyperlink module. The feature extraction module finds features from content extracted by requested Web page analyzer and gives input to AQNN – See page 98077, right column).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Patel’s teaching into Shane’s and Williams’ inventions because incorporating Patel’s teaching would enhance Shane and Willams to  enable to update websites/URLs as suggested by Patel (page 98075-98076).

Regarding claim 7, the method of claim 1, further comprising: 
Patel discloses 
training, by the computing system, the recurrent neural network to learn paths through websites using training data sets comprising code associated with the websites (input dataset and learning of AQNN and testing of malicious web request– See pages 98073 and 98075).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Patel’s teaching into Shane’s and Williams’ inventions because incorporating Patel’s teaching would enhance Shane and Williams 

Regarding claim 9, the method of claim 8, further comprising: 
Shane discloses
receiving, by the computing system from the client device, a second URL corresponding to the target website (receive/identify URLs (first and second URL) in response to the request – See Fig. 2).
inputting, by the computing system, code associated with the second URL [into a recurrent neural network] (the tester must key a great many permutations of the inputted data to attempt to fully test the site or application – See paragraph [0005]);
Shane does not disclose
inputting, by the computing system, code associated with the second URL into the recurrent neural network;
identifying, by the recurrent neural network, a second plurality of paths through the target website, based on the learned plurality of paths.
Patel discloses
inputting, by the computing system, code associated with the second URL into the recurrent neural network (neural network find out whether the input is objectionable or not – See page 98072, A. Neural Network); and 
identifying, by the recurrent neural network, a second plurality of paths through the target website, based on the learned plurality of paths (the classification of these features is also an important task. To classify accurately between 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Patel’s teaching into Shane’s and Williams’ inventions because incorporating Patel’s teaching would enhance Shane and Will1ams to enable to test multiple websites and apply training test as classification technique of neural network using an improved genetic algorithm suggested by Patel (pages 98069, 89070, 98075-98076).

Regarding claim 10, recites the same limitations as rejected claim 3 above.
Regarding claim 14, recites the same limitations as rejected claim 7 above.
Regarding claim 16, recites the same limitations as rejected claim 2 above.
Regarding claim 17, recites the same limitations as rejected claim 3 above.
Regarding claim 20, recites the same limitations as rejected claim 7 above.

9.	Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shane and Williams as applied to claims 1, 8 and 15 respectively above, and further in view of Bramberger et al. (US Pub. No. 2019/0122258 A1 – herein after Bramberger).
 
Regarding claim 4, the method of claim 1, further comprising:
Bramberger discloses 
receiving, by the computing system, a second URL corresponding to the target website (retrieve or receive evidentiary information of the hosted advertisements, which is provided either through a resource locator (e.g., URL) embedded in the transaction records– See paragraph [0083]); 2 EAST\18505 1329.1Application No. 17/026,461Attorney Docket No.: 359025-100300 Client Reference No.: P2845-US-CON FOR DISCUSSION PURPOSES ONLY 
inputting, by the computing system, code associated with the second URL into the recurrent neural network (to prevent overfitting to the training set and to maintain a level of generalization and transferability in relation to new inputs – See paragraph [0086]  and RNN in Fig. 18); and 
identifying, by the recurrent neural network, a second plurality of paths through the target website, based on the learned plurality of paths by skipping one or more sets of options of the target website that correspond to the learned subset of broken paths that result in an error (suspicion value – See Fig. 18.  An image of the rendered website 1901 is used as input to a regional convolutional neural network 1902, whose output is a list of regions that are thought to contain ads, and a confidence score between 0 and 1 for each region.  Regions for which the confidence score is below a threshold 1903 are removed. – See paragraph [0181].
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Bramberger’s teaching into Shane’s and Williams’ inventions because incorporating Bramberger’s teaching would enhance Shane and Williams to enable to output the paths/images which having high confidence scores and remove/skip the paths/images which having lower confidence scores as suggested by Bramberger (paragraph [0181]).
Regarding claim 11, recites the same limitations as rejected claim 4 above.
Regarding claim 18, recites the same limitations as rejected claim 4 above.

10.	Claims 6, 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shane and Williams as applied to claims 1, 8 and 15 respectively above, and further in view of Sinyagin et al. (US Pub. No. 2015/0169432 A1 – herein after Sinyagin).

Regarding claim 6, the method of claim 1, further comprising: 
Sinyagin discloses
generating, by the computing system, a plurality of integration tests for at least the target website based on the learning (the Web Services Integration Testing System 100 analyzes the learning data and determines which of the test cases associated with the current state are providing acceptable test results and which test parameters need to be altered – See paragraph [0020, 0046, 0072 and 0079]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Sinyagin’s teaching into Shane’s and Williams’ invention because incorporating Sinyagin’s teaching would enhance Shane and Williams to enable to ensure all code paths are covered during integration testing as suggested by Sinyagin (paragraph [0004]).
Regarding claim 13, recites the same limitations as rejected claim 6 above.
Regarding claim 19, recites the same limitations as rejected claim 6 above.


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jajaraman et al. (US Pub. No. 2020/0234162 A1) discloses the build model phase 624 may include one or more of a variety of methods used to train ML models, e.g., reinforcement learning, gradient descent, backpropagation, genetic algorithms, dynamic programming, simulated annealing, model hyperparameter estimation, pruning, or other methods – See paragraph [0119].
Gibiansky et al. (US Pub. No. 2016/0110657 A1) discloses electing a machine learning method and optimizing the parameters that control its behavior including receiving data; determining, using one or more processors, a first candidate machine learning method; tuning, using one or more processors, one or more parameters of the first candidate machine learning method – See abstract and specification for more details.
Koch et al. (US Pub. No. 2018/0240041 A1) discloses automatically selects hyperparameter values based on objective criteria to train a predictive model.  Each session of a plurality of sessions executes training and scoring of a model type using an input dataset in parallel with other sessions of the plurality of sessions.  Unique hyperparameter configurations are determined using a search method and assigned to each session – See Abstract and specification for more details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/Examiner, Art Unit 2192